United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2013 SHFL entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive, Las Vegas, Nevada 89119 (Address of Principal Executive Offices) Registrants Telephone Number, Including Area Code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders SHFL entertainment, Inc. (NASDAQ Global Select Market: SHFL) (the Company) held its annual meeting of shareholders (the 2013 Annual Meeting) on March 14, 2013.The following is a brief description of each matter voted upon at the 2013 Annual Meeting, as well as the number of votes cast for, against or withheld as to each matter and the number of abstentions and broker non-votes with respect to each matter. Proposal No. 1 Election of Directors The six individuals listed below were elected at the 2013 Annual Meeting to serve for a one-year term on the Companys Board of Directors. Name of Director Votes For Votes Withheld Broker Non-Votes Garry W. Saunders 38,695,859 5,375,353 5,980,595 John R. Bailey 40,371,327 3,699,885 5,980,595 Daniel M. Wade 40,372,973 3,698,239 5,980,595 Eileen F. Raney 40,374,805 3,696,407 5,980,595 A. Randall Thoman 40,372,604 3,698,608 5,980,595 Michael Gavin Isaacs 43,793,305 277,907 5,980,595 Proposal No. 2 Ratification of PricewaterhouseCoopers LLP as the Companys Independent Registered Public Accounting Firm for the Fiscal Year Ending October 31, 2013 Proposal No. 2 was a proposal to ratify the appointment of PricewaterhouseCoopers LLP as the Companys independent registered public accounting firm for fiscal year ending October 31, 2013.This proposal was approved. Votes For Votes Against Abstentions 47,797,358 1,811,277 443,172 Proposal No. 3 Approval of the SHFL entertainment, Inc. 2012 Stock Incentive Plan Proposal No. 3 was a proposal to approve the SHFL entertainment, Inc. 2012 Stock Incentive Plan as described in the Companys proxy statement for the 2013 Annual Meeting. This proposal was approved. Votes For Votes Against Abstentions Broker Non-Votes 29,294,799 14,732,437 43,976 5,980,595 Proposal No. 4 Advisory (Non-Binding) Vote on the Executive Compensation Proposal No. 4 was an advisory vote on the compensation of the Companys named executive officers as described in the Company's proxy statement for the 2013 Annual Meeting.The table below indicates the voting results on this matter. Votes For Votes Against Abstentions Broker Non-Votes 41,243,407 2,773,895 53,910 5,980,595 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHFL entertainment, Inc . (Registrant) Date: March 18, 2013 /s/ MICHAEL GAVIN ISAACS Michael Gavin Isaacs Chief Executive Officer
